DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
A new rejection is made under 35 USC 112(a).
The rejections under 35 USC 112(b) are withdrawn.
The rejection under 35 U.S.C. 102(a1,a2) as being anticipated by Kennoy (US 2014/0070129) is maintained.
The rejection under 35 U.S.C. 103 as being unpatentable over Kennoy (US 2014/0070129) in view of ‘’Earth Atmosphere” (Concise Science Dictionary, p. 218) is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 14-18 provide that the mean temperature is greater than or equal to approximately 120°, 140°, 160°, 180°, or 200°C.  Support is not seen in the originally filed application for the lack of upper limits.  Instead, the originally filed application provides for temperatures of up to approximately 200°C.  See p. 11, line 32, through p. 12, line 10, of the present Specification.  
To overcome this rejection, it is respectfully suggested that claims 14-18 be amended to have upper limits of 200°C.  For instance, each of claims 14-17 could be amended to depend from claim 2 or the limitations of claim 2 could be incorporated into claim 1, along with the cancellation of claim 18.
The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent supported and understood.  MPEP 2173.06.
Claim Rejections - 35 USC §§ 102 and 103
Claims 1-18 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Kennoy (US 2014/0070129).

Based on the foregoing, the present claims are rejected as anticipated.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennoy (US 2014/0070129) in view of ‘’Earth Atmosphere” (Concise Science Dictionary, p. 218).
Kennoy is discussed above.
It may be argued, though not persuasively, that Kennoy does not teach the amounts of air presently claimed.
Still, the Concise Science Dictionary documents the well-known fact that air contains about 21% oxygen.  With mineral oil, one skilled in the art would have recognized the need to minimize the amount of oxygen in the composition.  
Further with respect to claims 16-18, Kennoy teaches a general upper limit of 150°C and a preferred upper temperature of 140°C.  Nevertheless, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123.
It would have been obvious for a method of conducting heat transfer with a composition containing a hydrochlorofluoroolefin (HCFO) such as 1-chloro-3,3,3-trifluoropropene and mineral oil, as taught by Kennoy, to have miniscule amounts of air within the amounts presently claimed, because Kennoy teaches low amounts of air and  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed December 16, 2020, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	The applicant argues that the presently claimed invention is novel under 35 USC 102 over Kennoy (US 2014/0070129) and non-obvious under 35 USC 103 over Kennoy (US 2014/0070129) in view of ‘’Earth Atmosphere” (Concise Science Dictionary, p. 218).  To the extent understood, the arguments are not persuasive.
	With respect to the rejection under 35 USC 102 as anticipated by Kennoy (US 2014/0070129), the applicant asserts:  “Kennoy is silent about a change of state temperature to which the composition is subjected and the maximum threshold of admissible amount of air.  The ‘low content of air or oxygen’ (as taught in Kennoy) does not (disclose) the claimed air content with sufficient specificity” (parentheses added).  The fact remains, however, that the reference explicitly states that “the non-flammable compositions preferably have a low content of air or oxygen” [0070].  The reference is considered to teach with “sufficient specificity” that the amount of air or oxygen should be as low as possible, which would include amounts of less than 1% or approaching zero.
	Further in response the applicant’s assertions, Kennoy teaches total amounts of both hydrochlorofluoroolefin (HCFO) and a lubricant such as mineral oil that would provide for air 
With respect to the rejection as non-obvious under 35 USC 103 over Kennoy (US 2014/0070129) in view of ‘’Earth Atmosphere” (Concise Science Dictionary, p. 218), the applicant apparently urges that the presently claimed invention was nonobvious over the combined teachings of those two references.  The urging is not persuasive.  The “Earth Atmosphere” reference documents the well-known fact that air has oxygen.  One skilled in the art would have recognized the need to minimize the amount of oxygen in the composition containing mineral oil.   Again, Kennoy explicitly states that “the non-flammable compositions preferably have a low content of air or oxygen” [0070].  One of ordinary skill is not an automaton; he or she is capable of using common sense.  KSR, 127 S. Ct. at 1742.   
	The applicant points to the examples at pp. 17-19 of the present Specification as showing that air in the amount of 1 wt% caused oil to degrade at 180°C.  The showing is not found to be persuasive because greater than expected results have not been shown.  MPEP 716.02(a).  It would have been expected for oil to degrade at higher temperatures in the presence of air which has oxygen.  As discussed above, moreover, Kennoy already teaches that low air and oxygen amounts are preferred.
The applicant asserts that new claims 14-18 recite change of state mean temperatures that further distinguish over Kennoy and Earth Atmosphere.   Still, Kennoy teaches temperatures greater than 80°C with a general upper limit of 150°C and a preferred upper temperature of 140°C.  Concerning the higher claimed temperatures of 160° to 200°C, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765